Citation Nr: 1702016	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  13-22 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for service-connected residuals of medial meniscal repair and post traumatic degenerative arthritis of the right knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1985 to June 1989. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Detroit, Michigan Department of Veterans Affairs (VA) Regional Office (RO) which granted entitlement to a temporary total rating (TTR) from December 14, 2010 to January 31, 2010, and continued an assigned a 10 percent disability rating from February 1, 2011.  In May 2011, the Veteran filed a notice of disagreement disagreeing with the assigned 10 percent disability rating. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In this case, the Board notes that in a letter dated in December 2011, the Veteran reported on-going physical therapy for his service-connected right knee disability.  However, the only treatment records in the file are private treatment records dated in through November 2011, and there are no physical therapy treatment records in the file.  As it is clear there are outstanding treatment records relevant to the Veteran's claim, the Board finds a remand is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any VA and private medical care providers that have treated him for his right knee disability since December 2011.  Make arrangements to obtain all records that he adequately identifies and provides authorization to obtain.  If efforts to obtain any records are unsuccessful notify the Veteran and indicate what further steps VA will make concerning his claim.

2.  Thereafter, undertake any additional development and readjudicate the Veteran's claim.  If the claim remains denied, the Veteran should be issued a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




